DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-18, 22, and 25 are pending in this Office Action.
Claims 19-21 and 23-24 are withdrawn from consideration and cancelled.
Claims 1-18, 22, and 25 are rejected.

Response to Arguments
Applicant’s arguments filed in the amendment filed 07/20/2022, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.

Drawings
The formal drawings received on 07/20/2022 have been entered.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, 22, and 25, drawn to receiving data about a condition associated with one or more computer implemented apps for a user, classified in H04L67/306.	
II. Claims 19-21, 23, and 24, drawn to generating from an input a computer model, classified in G06F16/3341. 

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  
The combination in claims 1-18, 22, and 25 has utility such as in user profiles. 
In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed in claims 19-21, 23, and 24 because generating from an input a computer model in the claimed subcombination are not required by the claimed combination. The subcombination in claims19-21, 23, and 24 has separate utility such as in boolean model. 

The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification; 
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries);
the prior art applicable to one invention would not likely be applicable to another invention;
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The amendment filed on 05/10/2021 amending claims 19-21 and 24 drawn to the non-elected invention/group II and presenting claims 1-22, 24, and 25 drawn to an elected invention/group I and non-elected inventions/groups II is non-responsive (MPEP § 821.03) and has not been entered for the following reasons:
Claims 19-21 and 24 are not readable on the non-elected invention because claims (i.e., claim 24) incorporates subject matter (i.e., generating from an input a computer model) from the elected invention/group I (claims 1-18, 22, and 25). 
A reply to this requirement must include an election of a single group for prosecution on the merits. Any reply that does not include election of a single group will be held nonresponsive.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a TIME PERIOD of TWO MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE.
Applicant’s election without traverse of Invention I (claims 1-18, 22, and 25) in the reply filed on 01/05/2022 is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent Claim(s):
Step 1: Statutory Category. Claim(s) 1-18, 22, and 25 is/are directed to statutory category of subject matter. The claim(s) does/do fall within at least one of the four categories of patent eligible subject matter because the claim(s) is/are directed to either a process, machine, manufacture, or composition of matter.
Step 2A: Prong One. Judicial Exception. Claim(s) 1-18, 22, and 25 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) are directed to abstract idea of in response to receiving the data about the first condition, determining if one or more of a plurality of sets of required conditions are respectively satisfied by the first condition and at least one stored condition for the first user, each set of required conditions comprising one or more required conditions, each set of required conditions being associated with the delivery of content; and causing first content to be provided in response to determining that all the required conditions of at least one set of required conditions have been satisfied, the first content being associated with the respective set of required conditions which is satisfied, as explained in detail below. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. 
The independent claim(s) recites, in part, receiving, at the computer apparatus, data about a first condition associated with one or more computer implemented games for a first user, the one or more computer implemented games being stored in the at least one memory of the computer apparatus and run on the at least one processor of the computer apparatus; in response to receiving the data about the first condition, determining, by the at least one processor of the computer apparatus, that one or more of a plurality of sets of required conditions are respectively satisfied by the first condition and at least one stored condition for the first user, the at least one stored condition being stored in the at least one memory of the computer apparatus, each set of required conditions comprising one or more required conditions, each set of required conditions being associated with the delivery of content associated with the one or more computer implemented games; and causing, by the at least one processor of the computer apparatus, first content associated with one or more computer implemented games to be provided to the computer device associated with the first user in response to determining by the at least one processor that all the required conditions of at least one set of required conditions have been satisfied, the first content being associated with the respective set of required conditions which is satisfied. These steps describe the concept of in response to receiving the data about the first condition, determining if one or more of a plurality of sets of required conditions are respectively satisfied by the first condition and at least one stored condition for the first user, each set of required conditions comprising one or more required conditions, each set of required conditions being associated with the delivery of content; and causing first content to be provided in response to determining that all the required conditions of at least one set of required conditions have been satisfied, the first content being associated with the respective set of required conditions which is satisfied, which corresponds to concepts identified as abstract ideas by the courts, such as Filtering content (BASCOM), Parsing and comparing data (Berkheimer), Receiving, screening, and distributing e-mail (Int. Ventures v. SymantecI‘050 patent), Tailoring content based on information about the user (Int. Ventures v. Cap One Bank ‘382 patent), Collecting and comparing known information (Classen), Collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group; West View; SAP America), An algorithm for calculating parameters indicating an abnormal condition (Grams). All of these concepts relate to “An Idea ‘Of Itself’” in which “An idea standing alone such as an uninstantiated concept, plan or scheme, as well as a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper;” “Certain Methods of Organizing Human Activity” in which “Concepts relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people, social activities, and human behavior; satisfying or avoiding a legal obligation; advertising, marketing, and sales activities or behaviors; and managing human mental activity;” “Mathematical Relationships/Formulas” in which “Mathematical concepts such as mathematical algorithms, mathematical relationships, mathematical formulas, and calculations.” The concept described in the claim(s) is/are not meaningfully different than “An Idea ‘Of Itself’”, “Certain Methods of Organizing Human Activity”, “Mathematical Relationships/Formulas” found by the courts to be abstract ideas. As such, the description in the claim(s) of in response to receiving the data about the first condition, determining if one or more of a plurality of sets of required conditions are respectively satisfied by the first condition and at least one stored condition for the first user, each set of required conditions comprising one or more required conditions, each set of required conditions being associated with the delivery of content; and causing first content to be provided in response to determining that all the required conditions of at least one set of required conditions have been satisfied, the first content being associated with the respective set of required conditions which is satisfied is an abstract idea. Enfish, LLC v. Microsoft Corp. 822 F.3d 1327, 1335-36 (Fed. Cir. 2016) (“[T]he first step in the Alice inquiry in this case asks whether the focus of the claims [was] on the specific asserted improvement in computer capabilities … or, instead, on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool.”) No such evidence exists on this record. Unlike Enfish, where the claims were focused on a specific improvement in how the computer functioned, the claim here merely uses the computer as a tool to perform the abstract concepts, and the claims are not rooted in technology and simply employs conventional techniques used by humans for in response to receiving the data about the first condition, determining if one or more of a plurality of sets of required conditions are respectively satisfied by the first condition and at least one stored condition for the first user, each set of required conditions comprising one or more required conditions, each set of required conditions being associated with the delivery of content; and causing first content to be provided in response to determining that all the required conditions of at least one set of required conditions have been satisfied, the first content being associated with the respective set of required conditions which is satisfied. The claim here is not similar to claimed patent’s innovative logical model for a computer database (p. 2-3), nor does the claim here have similar specific asserted improvement in computer capabilities (p. 7) as in the Enfish patent. Rather here, the claim is directed to automating the human behavior or task. (See Enfish Memo and Enfish v. Microsoft, May 2016).  In addition, simply limiting the invention to a technological environment does “not make an abstract concept any less abstract under step one.” Intellectual Ventures I, 850 F.3d at 1340. Therefore, based on the similarity of the concept described in this claim to abstract ideas identified by the courts in the claim is directed to an abstract idea. For these reasons, afford are ineligible.
Step 2A: Prong Two. Practical Application. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g). Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
Step 2B: Additional Elements Significantly More Then the Judicial Exception. The independent claim(s) do/does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional limitations receiving, at the “computer apparatus,” data about a first condition associated with one or more “computer implemented games” for a first user, the one or more computer implemented games being stored in the at least one “memory” of the computer apparatus and run on the at least one “processor” of the computer apparatus; in response to receiving the data about the first condition, determining, by the at least one processor of the computer apparatus, that one or more of a plurality of sets of required conditions are respectively satisfied by the first condition and at least one stored condition for the first user, the at least one stored condition being stored in the at least one memory of the computer apparatus, each set of required conditions comprising one or more required conditions, each set of required conditions being associated with the delivery of content associated with the one or more computer implemented games; and causing, by the at least one processor of the computer apparatus, first content associated with one or more computer implemented games to be provided to the computer device associated with the first user in response to determining by the at least one processor that all the required conditions of at least one set of required conditions have been satisfied, the first content being associated with the respective set of required conditions which is satisfied. The “computer apparatus,” “processor,” “computer implemented games,” and “memory” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Next, “in response to receiving the data about the first condition, determining if one or more of a plurality of sets of required conditions are respectively satisfied by the first condition and at least one stored condition for the first user, each set of required conditions comprising one or more required conditions, each set of required conditions being associated with the delivery of content; and causing first content to be provided in response to determining that all the required conditions of at least one set of required conditions have been satisfied, the first content being associated with the respective set of required conditions which is satisfied” is stated at a high level of generality without tying it to an algorithm that would improve the functionality of the technology and its broadest reasonable interpretation comprises only in response to receiving the data about the first condition, determining if one or more of a plurality of sets of required conditions are respectively satisfied by the first condition and at least one stored condition for the first user, each set of required conditions comprising one or more required conditions, each set of required conditions being associated with the delivery of content; and causing first content to be provided in response to determining that all the required conditions of at least one set of required conditions have been satisfied, the first content being associated with the respective set of required conditions which is satisfied through the use of some unspecified generic computers. The use of generic computer components for in response to receiving the data about the first condition, determining if one or more of a plurality of sets of required conditions are respectively satisfied by the first condition and at least one stored condition for the first user, each set of required conditions comprising one or more required conditions, each set of required conditions being associated with the delivery of content; and causing first content to be provided in response to determining that all the required conditions of at least one set of required conditions have been satisfied, the first content being associated with the respective set of required conditions which is satisfied through an unspecified generic computers does not impose any meaningful limit on the computer implementation of the abstract idea. These independent claims include insignificant pre-solution limitation(s) and post-solution limitation(s) [receiving, at the computer apparatus, data about a first condition associated with one or more computer implemented games for a first user, the one or more computer implemented games being stored in the at least one memory of the computer apparatus and run on the at least one processor of the computer apparatus; … determining, by the at least one processor of the computer apparatus …; and causing, by the at least one processor of the computer apparatus, first content to associated with one or more computer implemented games be provided to the computer device associated with the first user …] that do not transform the patent-ineligible concept of an abstract idea to a patent-eligible concept even if they are performed using general purpose computer, as these pre-solution limitation(s) and post-solution limitation(s) add insignificant extrasolution activity to the judicial exception. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Additionally, adding the words ‘‘apply it’’ (or an equivalent) with the judicial exception (i.e., applying the judicial exception to the delivery of content), or mere instructions to implement an abstract idea on a computer or generally linking the use of the judicial exception to a particular technological environment or field of use (i.e., the delivery of content) is also found to not be enough to qualify as significantly more.

Dependent Claim(s):
Step 1: Statutory Category. Claim(s) 2-18 is/are directed to statutory category of subject matter. The claim(s) does/do fall within at least one of the four categories of patent eligible subject matter because the claim(s) is/are directed to either a process, machine, manufacture, or composition of matter.
Step 2A: Judicial Exception. Claim(s) 2-18 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) are directed to abstract idea of in response to receiving the data about the first condition, determining if one or more of a plurality of sets of required conditions are respectively satisfied by the first condition and at least one stored condition for the first user, each set of required conditions comprising one or more required conditions, each set of required conditions being associated with the delivery of content; and causing first content to be provided in response to determining that all the required conditions of at least one set of required conditions have been satisfied, the first content being associated with the respective set of required conditions which is satisfied, without any significant extrasolution activities, as explained in detail below. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. 
The dependent claim(s) recites, in part, Claim 2. The computer implemented method of claim 1, comprising receiving, by the computer apparatus, data about one or more further conditions associated with the one or more computer implemented games, and determining by the at least one processor of the computer apparatus, that the respective further condition causes one or more sets of required conditions to be satisfied for a respective user. Claim 3. The computer implemented method of claim 1, wherein the determining by at least one processor of the computer apparatus, that one or more of the plurality of sets of required conditions are respectively satisfied by the first condition and at least one stored condition for the first user is performed in parallel for each of the sets of required conditions. Claim 4. The computer implemented method of claim 1, comprising receiving, by the computer apparatus, data about a plurality of first conditions at substantially the same time and determining, by the at least one processor, in parallel for each of the sets of required conditions that a respective set of conditions is satisfied by one or more of the first conditions and at least one stored condition. Claim 5. The computer implemented method of claim 1, comprising storing, in the at least one memory of the computer apparatus, information about the first condition. Claim 6. The computer implemented method of claim 5, comprising receiving, by the computer apparatus data about a subsequent condition associated with the first user and determining, by at least one processor of the computer apparatus, that one or more of the plurality of sets of required conditions are respectively satisfied by the subsequent condition and at least one stored condition for the first user, at least one stored condition being the stored first condition. Claim 7. The computer implemented method of claim 1, when the first condition is a required condition of a further respective set of required conditions and not all the required conditions of the further respective set of required conditions have been satisfied, causing, by the at least one processor of the computer apparatus, the first condition to be a stored condition stored in the at least one memory of the computer apparatus for a subsequent determining by the at least one processor. Claim 8. The computer implemented method of claim 1, comprising storing, in the at least one memory, expiry information for at least one stored condition. Claim 9. The computer implemented method of claim 8, wherein the expiry information indicates one or more of a length of time for which the respective stored condition is valid and a number of times the condition can be used to satisfy one or more sets of conditions. Claim 10. The computer implemented method of claim 1, comprising generating, by the at least one processor of the computer apparatus for at least one set of required conditions which are satisfied, at least one output condition, the at least one output condition comprising a required condition of at least one other set of required conditions. Claim 11. The computer implemented method of claim 10, comprising storing, by the at least one processor in at least one memory, the output condition. Claim 12. The computer implemented method of claim 1, wherein the causing, by the at least one processor, the first content to be provided comprises providing, by the computer apparatus, an output to a content provider to cause the content provider to provide the first content to the first user. Claim 13. The computer implemented method of claim 12, wherein the output to the content provider comprises information indicating one or more of the first content to be provided and the first user. Claim 14. The computer implemented method of claim 1, comprising receiving, by the computer apparatus, a configuration input, the configuration input comprising information defining the plurality of sets of required conditions. Claim 15. The computer implemented method of claim 1, wherein one or more of the conditions comprises an event. Claim 16. The computer implemented method of claim 1, comprising receiving, by the computer apparatus, data about one or more conditions from one or more condition providers. Claim 17. The computer implemented method of claim 16, comprising receiving, by the computer apparatus, one or more triggers as a condition from one or more of the condition providers. Claim 18. The computer implemented method of claim 16, wherein one or more of the condition providers is configured to define a set of users of the one or more computer implemented games, at least one condition of at least one of the plurality of groups of required conditions defining at least a part of the set of users as a condition. These steps describe the concept of in response to receiving the data about the first condition, determining if one or more of a plurality of sets of required conditions are respectively satisfied by the first condition and at least one stored condition for the first user, each set of required conditions comprising one or more required conditions, each set of required conditions being associated with the delivery of content; and causing first content to be provided in response to determining that all the required conditions of at least one set of required conditions have been satisfied, the first content being associated with the respective set of required conditions which is satisfied, without any significant extrasolution activities, which corresponds to concepts identified as abstract ideas by the courts, such as [Either state the abstract idea with the court case Filtering content (BASCOM), Parsing and comparing data (Berkheimer), Receiving, screening, and distributing e-mail (Int. Ventures v. SymantecI‘050 patent), Tailoring content based on information about the user (Int. Ventures v. Cap One Bank ‘382 patent), Collecting and comparing known information (Classen), Collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group; West View; SAP America), An algorithm for calculating parameters indicating an abnormal condition (Grams). All of these concepts relate to “An Idea ‘Of Itself’” in which “An idea standing alone such as an uninstantiated concept, plan or scheme, as well as a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper;” “Certain Methods of Organizing Human Activity” in which “Concepts relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people, social activities, and human behavior; satisfying or avoiding a legal obligation; advertising, marketing, and sales activities or behaviors; and managing human mental activity;” “Mathematical Relationships/Formulas” in which “Mathematical concepts such as mathematical algorithms, mathematical relationships, mathematical formulas, and calculations.” The concept described in the claim(s) is/are not meaningfully different than “An Idea ‘Of Itself’”, “Certain Methods of Organizing Human Activity”, “Mathematical Relationships/Formulas” found by the courts to be abstract ideas. As such, the description in the claim(s) of in response to receiving the data about the first condition, determining if one or more of a plurality of sets of required conditions are respectively satisfied by the first condition and at least one stored condition for the first user, each set of required conditions comprising one or more required conditions, each set of required conditions being associated with the delivery of content; and causing first content to be provided in response to determining that all the required conditions of at least one set of required conditions have been satisfied, the first content being associated with the respective set of required conditions which is satisfied, without any significant extrasolution activities, is an abstract idea. Enfish, LLC v. Microsoft Corp. 822 F.3d 1327, 1335-36 (Fed. Cir. 2016) (“[T]he first step in the Alice inquiry in this case asks whether the focus of the claims [was] on the specific asserted improvement in computer capabilities … or, instead, on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool.”) No such evidence exists on this record. Unlike Enfish, where the claims were focused on a specific improvement in how the computer functioned, the claim here merely uses the computer as a tool to perform the abstract concepts, and the claims are not rooted in technology and simply employs conventional techniques used by humans for in response to receiving the data about the first condition, determining if one or more of a plurality of sets of required conditions are respectively satisfied by the first condition and at least one stored condition for the first user, each set of required conditions comprising one or more required conditions, each set of required conditions being associated with the delivery of content; and causing first content to be provided in response to determining that all the required conditions of at least one set of required conditions have been satisfied, the first content being associated with the respective set of required conditions which is satisfied, without any significant extrasolution activities. The claim here is not similar to claimed patent’s innovative logical model for a computer database (p. 2-3), nor does the claim here have similar specific asserted improvement in computer capabilities (p. 7) as in the Enfish patent. Rather here, the claim is directed to automating the human behavior or task. (See Enfish Memo and Enfish v. Microsoft, May 2016).  In addition, simply limiting the invention to a technological environment does “not make an abstract concept any less abstract under step one.” Intellectual Ventures I, 850 F.3d at 1340. Therefore, based on the similarity of the concept described in this claim to abstract ideas identified by the courts in the claim is directed to an abstract idea. For these reasons, afford are ineligible.
Step 2B: Additional Elements Significantly More Then the Judicial Exception. The dependent claim(s) do/does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional limitations of a Claim 2. The computer implemented method of claim 1, comprising receiving, by the computer apparatus, data about one or more further conditions associated with the one or more computer implemented games, and determining by the at least one processor of the computer apparatus, that the respective further condition causes one or more sets of required conditions to be satisfied for a respective user. Claim 3. The computer implemented method of claim 1, wherein the determining by at least one processor of the computer apparatus, that one or more of the plurality of sets of required conditions are respectively satisfied by the first condition and at least one stored condition for the first user is performed in parallel for each of the sets of required conditions. Claim 4. The computer implemented method of claim 1, comprising receiving, by the computer apparatus, data about a plurality of first conditions at substantially the same time and determining, by the at least one processor, in parallel for each of the sets of required conditions that a respective set of conditions is satisfied by one or more of the first conditions and at least one stored condition. Claim 5. The computer implemented method of claim 1, comprising storing, in the at least one memory of the computer apparatus, information about the first condition. Claim 6. The computer implemented method of claim 5, comprising receiving, by the computer apparatus data about a subsequent condition associated with the first user and determining, by at least one processor of the computer apparatus, that one or more of the plurality of sets of required conditions are respectively satisfied by the subsequent condition and at least one stored condition for the first user, at least one stored condition being the stored first condition. Claim 7. The computer implemented method of claim 1, when the first condition is a required condition of a further respective set of required conditions and not all the required conditions of the further respective set of required conditions have been satisfied, causing, by the at least one processor of the computer apparatus, the first condition to be a stored condition stored in the at least one memory of the computer apparatus for a subsequent determining by the at least one processor. Claim 8. The computer implemented method of claim 1, comprising storing, in the at least one memory, expiry information for at least one stored condition. Claim 9. The computer implemented method of claim 8, wherein the expiry information indicates one or more of a length of time for which the respective stored condition is valid and a number of times the condition can be used to satisfy one or more sets of conditions. Claim 10. The computer implemented method of claim 1, comprising generating, by the at least one processor of the computer apparatus for at least one set of required conditions which are satisfied, at least one output condition, the at least one output condition comprising a required condition of at least one other set of required conditions. Claim 11. The computer implemented method of claim 10, comprising storing, by the at least one processor in at least one memory, the output condition. Claim 12. The computer implemented method of claim 1, wherein the causing, by the at least one processor, the first content to be provided comprises providing, by the computer apparatus, an output to a content provider to cause the content provider to provide the first content to the first user. Claim 13. The computer implemented method of claim 12, wherein the output to the content provider comprises information indicating one or more of the first content to be provided and the first user. Claim 14. The computer implemented method of claim 1, comprising receiving, by the computer apparatus, a configuration input, the configuration input comprising information defining the plurality of sets of required conditions. Claim 15. The computer implemented method of claim 1, wherein one or more of the conditions comprises an event. Claim 16. The computer implemented method of claim 1, comprising receiving, by the computer apparatus, data about one or more conditions from one or more condition providers. Claim 17. The computer implemented method of claim 16, comprising receiving, by the computer apparatus, one or more triggers as a condition from one or more of the condition providers. Claim 18. The computer implemented method of claim 16, wherein one or more of the condition providers is configured to define a set of users of the one or more computer implemented games, at least one condition of at least one of the plurality of groups of required conditions defining at least a part of the set of users as a condition. The “computer apparatus,” “processor,” “computer implemented games,” and “memory” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Next, “in response to receiving the data about the first condition, determining if one or more of a plurality of sets of required conditions are respectively satisfied by the first condition and at least one stored condition for the first user, each set of required conditions comprising one or more required conditions, each set of required conditions being associated with the delivery of content; and causing first content to be provided in response to determining that all the required conditions of at least one set of required conditions have been satisfied, the first content being associated with the respective set of required conditions which is satisfied, without any significant extrasolution activities” is stated at a high level of generality without tying it to an algorithm that would improve the functionality of the technology and its broadest reasonable interpretation comprises only in response to receiving the data about the first condition, determining if one or more of a plurality of sets of required conditions are respectively satisfied by the first condition and at least one stored condition for the first user, each set of required conditions comprising one or more required conditions, each set of required conditions being associated with the delivery of content; and causing first content to be provided in response to determining that all the required conditions of at least one set of required conditions have been satisfied, the first content being associated with the respective set of required conditions which is satisfied, without any significant extrasolution activities through the use of some unspecified generic computers. The use of generic computer components for in response to receiving the data about the first condition, determining if one or more of a plurality of sets of required conditions are respectively satisfied by the first condition and at least one stored condition for the first user, each set of required conditions comprising one or more required conditions, each set of required conditions being associated with the delivery of content; and causing first content to be provided in response to determining that all the required conditions of at least one set of required conditions have been satisfied, the first content being associated with the respective set of required conditions which is satisfied, without any significant extrasolution activities through an unspecified generic computers does not impose any meaningful limit on the computer implementation of the abstract idea. These dependent claims include insignificant pre-solution limitation(s) and post-solution limitation(s) that do not transform the patent-ineligible concept of an abstract idea to a patent-eligible concept even if they are performed using general purpose computer, as these pre-solution limitation(s) and post-solution limitation(s) add insignificant extrasolution activity to the judicial exception. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Additionally, adding the words ‘‘apply it’’ (or an equivalent) with the judicial exception (i.e., applying the judicial exception to the delivery of content), or mere instructions to implement an abstract idea on a computer or generally linking the use of the judicial exception to a particular technological environment or field of use (i.e., the delivery of content) is also found to not be enough to qualify as significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 7, 10-18, 22, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zlatnik et al. (Pub. No.: US 2018/0139163, hereinafter, “Zlatnik”) in view of Day, Jia-Der (Pub. No.: US 2003/0224760, hereinafter, “Day”), and further in view of Urbano, Francisco (Pub. No.: US 2016/0175706, hereinafter, “Urbano”).
Claims 1, 22, 25. Zlatnik teaches:
A computer implemented method performed by a computer apparatus comprising at least one processor and at least one memory, the computer apparatus being configured to perform a method comprising: receiving, at the computer apparatus, data about a first condition associated with one or more computer implemented apps for a first user, – in paragraph [0006] (The email application is communicatively interfaced to a calendar application associated with the user and defines a filter for the incoming email message.)

Zlatnik does not explicitly teach:
in response to receiving the data about the first condition, determining, by the at least one processor of the computer apparatus, that one or more of a plurality of sets of required conditions are respectively satisfied by the first condition and at least one stored condition for the first user, the at least one stored condition being stored in the at least one memory of the computer apparatus, each set of required conditions comprising one or more required conditions, each set of required conditions being associated with the delivery of content associated with the one or more computer implemented apps; and causing, by the at least one processor of the computer apparatus, first content associated with one or more computer implemented apps to be provided to the computer device associated with the first user in response to determining by the at least one processor that all the required conditions of at least one set of required conditions have been satisfied, the first content being associated with the respective set of required conditions which is satisfied.
However, Day teaches:
in response to receiving the data about the first condition, determining, by the at least one processor of the computer apparatus, that one or more of a plurality of sets of required conditions are respectively satisfied by the first condition and at least one stored condition for the first user, the at least one stored condition being stored in the at least one memory of the computer apparatus, each set of required conditions comprising one or more required conditions, each set of required conditions being associated with the delivery of content associated with the one or more computer implemented apps; and – in paragraphs [0041], [0044], [0045], [0048], [0056] (FIG. 4 illustrates a flow diagram of a procedure 400 for defining and applying email filter criteria. Initially, a user defines one or more profiles. Each profile has an associated set of filter criteria (block 402). Example filter criteria includes specific values for email message urgency, the sender of the email message, the size of the email message, and the date associated with the email message. A profile is specified as the active profile by the email application on a mobile device (e.g., mobile device 112 in FIG. 1) when the email application establishes the connection to the email server. After defining one or more profiles, the user selects one of the profiles as the active profile (block 404). The user can change the active profile at any time via a desktop computer system or a mobile device. The active profile is used by the email server to determine which email messages are communicated to the user's mobile device. Since the filtering of email messages is performed by the email server, only the messages that satisfy the filter criteria are sent to the mobile device. A combination of logical OR and logical AND operations are applied to the three attributes. For example: SEND IF (Urgency=Urgent) OR ((From=Bob Jones) AND (Date=W/In 2 Days)).)
causing, by the at least one processor of the computer apparatus, first content associated with one or more computer implemented apps to be provided to the computer device associated with the first user in response to determining by the at least one processor that all the required conditions of at least one set of required conditions have been satisfied, the first content being associated with the respective set of required conditions which is satisfied. – in paragraphs [0041], [0044], [0048], [0056] (FIG. 4 illustrates a flow diagram of a procedure 400 for defining and applying email filter criteria. Initially, a user defines one or more profiles. Each profile has an associated set of filter criteria (block 402). Example filter criteria includes specific values for email message urgency, the sender of the email message, the size of the email message, and the date associated with the email message. After defining one or more profiles, the user selects one of the profiles as the active profile (block 404). The user can change the active profile at any time via a desktop computer system or a mobile device. The active profile is used by the email server to determine which email messages are communicated to the user's mobile device. Since the filtering of email messages is performed by the email server, only the messages that satisfy the filter criteria are sent to the mobile device. A combination of logical OR and logical AND operations are applied to the three attributes. For example: SEND IF (Urgency=Urgent) OR ((From=Bob Jones) AND (Date=W/In 2 Days)).)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zlatnik with Day to include in response to receiving the data about the first condition, determining, by the at least one processor of the computer apparatus, that one or more of a plurality of sets of required conditions are respectively satisfied by the first condition and at least one stored condition for the first user, the at least one stored condition being stored in the at least one memory of the computer apparatus, each set of required conditions comprising one or more required conditions, each set of required conditions being associated with the delivery of content associated with the one or more computer implemented apps; and causing, by the at least one processor of the computer apparatus, first content associated with one or more computer implemented apps to be provided to the computer device associated with the first user in response to determining by the at least one processor that all the required conditions of at least one set of required conditions have been satisfied, the first content being associated with the respective set of required conditions which is satisfied, as taught by Day, in paragraph [0005], to allow a user of a mobile device to control the volume and type of data that is communicated to the mobile device.

	Combination of Zlatnik and Day does not explicitly teach:
wherein the apps are games, the one or more computer implemented games being stored in the at least one memory of the computer apparatus and run on the at least one processor of the computer apparatus.
However, Urbano teaches:
wherein the apps are games, the one or more computer implemented games being stored in the at least one memory of the computer apparatus and run on the at least one processor of the computer apparatus; – in paragraph [0025] (The transmitter is configured to transmit information to the user device to provide at least one game input for a computer implemented game run on said user device.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zlatnik and Day with Urbano to include wherein the apps are games, the one or more computer implemented games being stored in the at least one memory of the computer apparatus and run on the at least one processor of the computer apparatus, as taught by Urbano, in paragraph [0005], to design a game that is engaging, challenging and, ultimately, rewarding the user so as to provoke repeat play without disengaging or frustrating the user.

Claim 3. Combination of Zlatnik, Day, and Urbano teaches The computer implemented method of claim 1 – refer to the indicated claim for reference(s).

Day further teaches:
wherein the determining by at least one processor of the computer apparatus, that one or more of the plurality of sets of required conditions are respectively satisfied by the first condition and at least one stored condition for the first user is performed in parallel for each of the sets of required conditions. – in paragraphs [0041], [0044], [0048], [0056] (FIG. 4 illustrates a flow diagram of a procedure 400 for defining and applying email filter criteria. Initially, a user defines one or more profiles. Each profile has an associated set of filter criteria (block 402). Example filter criteria includes specific values for email message urgency, the sender of the email message, the size of the email message, and the date associated with the email message. After defining one or more profiles, the user selects one of the profiles as the active profile (block 404). The user can change the active profile at any time via a desktop computer system or a mobile device. The active profile is used by the email server to determine which email messages are communicated to the user's mobile device. Since the filtering of email messages is performed by the email server, only the messages that satisfy the filter criteria are sent to the mobile device. A combination of logical OR and logical AND operations are applied to the three attributes. For example: SEND IF (Urgency=Urgent) OR ((From=Bob Jones) AND (Date=W/In 2 Days)).)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zlatnik and Urbano with Day to include wherein the determining by at least one processor of the computer apparatus, that one or more of the plurality of sets of required conditions are respectively satisfied by the first condition and at least one stored condition for the first user is performed in parallel for each of the sets of required conditions, as taught by Day, in paragraph [0005], to allow a user of a mobile device to control the volume and type of data that is communicated to the mobile device.

Claim 4. Combination of Zlatnik, Day, and Urbano teaches The computer implemented method of claim 1 – refer to the indicated claim for reference(s).

Day further teaches:
comprising receiving, by the computer apparatus, data about a plurality of first conditions at substantially the same time and determining, by the at least one processor, in parallel for each of the sets of required conditions that a respective set of conditions is satisfied by one or more of the first conditions and at least one stored condition. – in paragraphs [0041], [0044], [0048], [0056] (FIG. 4 illustrates a flow diagram of a procedure 400 for defining and applying email filter criteria. Initially, a user defines one or more profiles. Each profile has an associated set of filter criteria (block 402). Example filter criteria includes specific values for email message urgency, the sender of the email message, the size of the email message, and the date associated with the email message. After defining one or more profiles, the user selects one of the profiles as the active profile (block 404). The user can change the active profile at any time via a desktop computer system or a mobile device. The active profile is used by the email server to determine which email messages are communicated to the user's mobile device. Since the filtering of email messages is performed by the email server, only the messages that satisfy the filter criteria are sent to the mobile device. A combination of logical OR and logical AND operations are applied to the three attributes. For example: SEND IF (Urgency=Urgent) OR ((From=Bob Jones) AND (Date=W/In 2 Days)).)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zlatnik and Urbano with Day to include comprising receiving, by the computer apparatus, data about a plurality of first conditions at substantially the same time and determining, by the at least one processor, in parallel for each of the sets of required conditions that a respective set of conditions is satisfied by one or more of the first conditions and at least one stored condition, as taught by Day, in paragraph [0005], to allow a user of a mobile device to control the volume and type of data that is communicated to the mobile device.

Claim 5. Combination of Zlatnik, Day, and Urbano teaches The computer implemented method of claim 1 – refer to the indicated claim for reference(s).

Day further teaches:
comprising storing, in the at least one memory of the computer apparatus, information about the first condition. – in paragraphs [0041], [0044], [0048], [0056] (FIG. 4 illustrates a flow diagram of a procedure 400 for defining and applying email filter criteria. Initially, a user defines one or more profiles. Each profile has an associated set of filter criteria (block 402). Example filter criteria includes specific values for email message urgency, the sender of the email message, the size of the email message, and the date associated with the email message. After defining one or more profiles, the user selects one of the profiles as the active profile (block 404). The user can change the active profile at any time via a desktop computer system or a mobile device. The active profile is used by the email server to determine which email messages are communicated to the user's mobile device. Since the filtering of email messages is performed by the email server, only the messages that satisfy the filter criteria are sent to the mobile device. A combination of logical OR and logical AND operations are applied to the three attributes. For example: SEND IF (Urgency=Urgent) OR ((From=Bob Jones) AND (Date=W/In 2 Days)).)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zlatnik and Urbano with Day to include comprising storing, in the at least one memory of the computer apparatus, information about the first condition, as taught by Day, in paragraph [0005], to allow a user of a mobile device to control the volume and type of data that is communicated to the mobile device.

Claim 7. Combination of Zlatnik, Day, and Urbano teaches The computer implemented method of claim 1 – refer to the indicated claim for reference(s).

Day further teaches:
when the first condition is a required condition of a further respective set of required conditions and not all the required conditions of the further respective set of required conditions have been satisfied, causing, by the at least one processor of the computer apparatus, the first condition to be a stored condition stored in the at least one memory of the computer apparatus for a subsequent determining by the at least one processor. – in paragraphs [0041], [0044], [0048], [0056] (FIG. 4 illustrates a flow diagram of a procedure 400 for defining and applying email filter criteria. Initially, a user defines one or more profiles. Each profile has an associated set of filter criteria (block 402). Example filter criteria includes specific values for email message urgency, the sender of the email message, the size of the email message, and the date associated with the email message. After defining one or more profiles, the user selects one of the profiles as the active profile (block 404). The user can change the active profile at any time via a desktop computer system or a mobile device. The active profile is used by the email server to determine which email messages are communicated to the user's mobile device. Since the filtering of email messages is performed by the email server, only the messages that satisfy the filter criteria are sent to the mobile device. A combination of logical OR and logical AND operations are applied to the three attributes. For example: SEND IF (Urgency=Urgent) OR ((From=Bob Jones) AND (Date=W/In 2 Days)).)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zlatnik and Urbano with Day to include when the first condition is a required condition of a further respective set of required conditions and not all the required conditions of the further respective set of required conditions have been satisfied, causing, by the at least one processor of the computer apparatus, the first condition to be a stored condition stored in the at least one memory of the computer apparatus for a subsequent determining by the at least one processor, as taught by Day, in paragraph [0005], to allow a user of a mobile device to control the volume and type of data that is communicated to the mobile device.

Claim 10. Combination of Zlatnik, Day, and Urbano teaches The computer implemented method of claim 1 – refer to the indicated claim for reference(s).

Day further teaches:
comprising generating, by the at least one processor of the computer apparatus for at least one set of required conditions which are satisfied, at least one output condition, the at least one output condition comprising a required condition of at least one other set of required conditions. – in paragraphs [0041], [0044], [0048], [0056] (FIG. 4 illustrates a flow diagram of a procedure 400 for defining and applying email filter criteria. Initially, a user defines one or more profiles. Each profile has an associated set of filter criteria (block 402). Example filter criteria includes specific values for email message urgency, the sender of the email message, the size of the email message, and the date associated with the email message. After defining one or more profiles, the user selects one of the profiles as the active profile (block 404). The user can change the active profile at any time via a desktop computer system or a mobile device. The active profile is used by the email server to determine which email messages are communicated to the user's mobile device. Since the filtering of email messages is performed by the email server, only the messages that satisfy the filter criteria are sent to the mobile device. A combination of logical OR and logical AND operations are applied to the three attributes. For example: SEND IF (Urgency=Urgent) OR ((From=Bob Jones) AND (Date=W/In 2 Days)).)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zlatnik and Urbano with Day to include comprising generating, by the at least one processor of the computer apparatus for at least one set of required conditions which are satisfied, at least one output condition, the at least one output condition comprising a required condition of at least one other set of required conditions, as taught by Day, in paragraph [0005], to allow a user of a mobile device to control the volume and type of data that is communicated to the mobile device.

Claim 11. Combination of Zlatnik, Day, and Urbano teaches The computer implemented method of claim 10 – refer to the indicated claim for reference(s). 

Day further teaches:
comprising storing, by the at least one processor in at least one memory, the output condition. – in paragraphs [0041], [0044], [0048], [0056] (FIG. 4 illustrates a flow diagram of a procedure 400 for defining and applying email filter criteria. Initially, a user defines one or more profiles. Each profile has an associated set of filter criteria (block 402). Example filter criteria includes specific values for email message urgency, the sender of the email message, the size of the email message, and the date associated with the email message. After defining one or more profiles, the user selects one of the profiles as the active profile (block 404). The user can change the active profile at any time via a desktop computer system or a mobile device. The active profile is used by the email server to determine which email messages are communicated to the user's mobile device. Since the filtering of email messages is performed by the email server, only the messages that satisfy the filter criteria are sent to the mobile device. A combination of logical OR and logical AND operations are applied to the three attributes. For example: SEND IF (Urgency=Urgent) OR ((From=Bob Jones) AND (Date=W/In 2 Days)).)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zlatnik and Urbano with Day to include comprising storing, by the at least one processor in at least one memory, the output condition, as taught by Day, in paragraph [0005], to allow a user of a mobile device to control the volume and type of data that is communicated to the mobile device.

Claim 12. Combination of Zlatnik, Day, and Urbano teaches The computer implemented method of claim 1 – refer to the indicated claim for reference(s).

Day further teaches:
wherein the causing, by the at least one processor, the first content to be provided comprises providing, by the computer apparatus, an output to a content provider to cause the content provider to provide the first content to the first user. – in paragraphs [0041], [0044], [0048], [0056] (FIG. 4 illustrates a flow diagram of a procedure 400 for defining and applying email filter criteria. Initially, a user defines one or more profiles. Each profile has an associated set of filter criteria (block 402). Example filter criteria includes specific values for email message urgency, the sender of the email message, the size of the email message, and the date associated with the email message. After defining one or more profiles, the user selects one of the profiles as the active profile (block 404). The user can change the active profile at any time via a desktop computer system or a mobile device. The active profile is used by the email server to determine which email messages are communicated to the user's mobile device. Since the filtering of email messages is performed by the email server, only the messages that satisfy the filter criteria are sent to the mobile device. A combination of logical OR and logical AND operations are applied to the three attributes. For example: SEND IF (Urgency=Urgent) OR ((From=Bob Jones) AND (Date=W/In 2 Days)).)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zlatnik and Urbano with Day to include wherein the causing, by the at least one processor, the first content to be provided comprises providing, by the computer apparatus, an output to a content provider to cause the content provider to provide the first content to the first user, as taught by Day, in paragraph [0005], to allow a user of a mobile device to control the volume and type of data that is communicated to the mobile device.

Claim 13. Combination of Zlatnik, Day, and Urbano teaches The computer implemented method of claim 12 – refer to the indicated claim for reference(s).

Day further teaches:
wherein the output to the content provider comprises information indicating one or more of the first content to be provided and the first user. – in paragraphs [0041], [0044], [0048], [0056] (FIG. 4 illustrates a flow diagram of a procedure 400 for defining and applying email filter criteria. Initially, a user defines one or more profiles. Each profile has an associated set of filter criteria (block 402). Example filter criteria includes specific values for email message urgency, the sender of the email message, the size of the email message, and the date associated with the email message. After defining one or more profiles, the user selects one of the profiles as the active profile (block 404). The user can change the active profile at any time via a desktop computer system or a mobile device. The active profile is used by the email server to determine which email messages are communicated to the user's mobile device. Since the filtering of email messages is performed by the email server, only the messages that satisfy the filter criteria are sent to the mobile device. A combination of logical OR and logical AND operations are applied to the three attributes. For example: SEND IF (Urgency=Urgent) OR ((From=Bob Jones) AND (Date=W/In 2 Days)).)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zlatnik and Urbano with Day to include wherein the output to the content provider comprises information indicating one or more of the first content to be provided and the first user, as taught by Day, in paragraph [0005], to allow a user of a mobile device to control the volume and type of data that is communicated to the mobile device.

Claim 14. Combination of Zlatnik, Day, and Urbano teaches The computer implemented method of claim 1 – refer to the indicated claim for reference(s).

Day further teaches:
comprising receiving, by the computer apparatus, a configuration input, the configuration input comprising information defining the plurality of sets of required conditions. – in paragraphs [0041], [0044], [0048], [0056] (FIG. 4 illustrates a flow diagram of a procedure 400 for defining and applying email filter criteria. Initially, a user defines one or more profiles. Each profile has an associated set of filter criteria (block 402). Example filter criteria includes specific values for email message urgency, the sender of the email message, the size of the email message, and the date associated with the email message. After defining one or more profiles, the user selects one of the profiles as the active profile (block 404). The user can change the active profile at any time via a desktop computer system or a mobile device. The active profile is used by the email server to determine which email messages are communicated to the user's mobile device. Since the filtering of email messages is performed by the email server, only the messages that satisfy the filter criteria are sent to the mobile device. A combination of logical OR and logical AND operations are applied to the three attributes. For example: SEND IF (Urgency=Urgent) OR ((From=Bob Jones) AND (Date=W/In 2 Days)).)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zlatnik and Urbano with Day to include comprising receiving, by the computer apparatus, a configuration input, the configuration input comprising information defining the plurality of sets of required conditions, as taught by Day, in paragraph [0005], to allow a user of a mobile device to control the volume and type of data that is communicated to the mobile device.

Claim 15. Combination of Zlatnik, Day, and Urbano teaches The computer implemented method of claim 1 – refer to the indicated claim for reference(s).

Day further teaches:
wherein one or more of the conditions comprises an event. – in paragraphs [0041], [0044], [0048], [0056] (FIG. 4 illustrates a flow diagram of a procedure 400 for defining and applying email filter criteria. Initially, a user defines one or more profiles. Each profile has an associated set of filter criteria (block 402). Example filter criteria includes specific values for email message urgency, the sender of the email message, the size of the email message, and the date associated with the email message. After defining one or more profiles, the user selects one of the profiles as the active profile (block 404). The user can change the active profile at any time via a desktop computer system or a mobile device. The active profile is used by the email server to determine which email messages are communicated to the user's mobile device. Since the filtering of email messages is performed by the email server, only the messages that satisfy the filter criteria are sent to the mobile device. A combination of logical OR and logical AND operations are applied to the three attributes. For example: SEND IF (Urgency=Urgent) OR ((From=Bob Jones) AND (Date=W/In 2 Days)).)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zlatnik and Urbano with Day to include wherein one or more of the conditions comprises an event, as taught by Day, in paragraph [0005], to allow a user of a mobile device to control the volume and type of data that is communicated to the mobile device.

Claim 16. Combination of Zlatnik, Day, and Urbano teaches The computer implemented method of claim 1 – refer to the indicated claim for reference(s).

Day further teaches:
comprising receiving, by the computer apparatus, data about one or more conditions from one or more condition providers. – in paragraphs [0041], [0044], [0048], [0056] (FIG. 4 illustrates a flow diagram of a procedure 400 for defining and applying email filter criteria. Initially, a user defines one or more profiles. Each profile has an associated set of filter criteria (block 402). Example filter criteria includes specific values for email message urgency, the sender of the email message, the size of the email message, and the date associated with the email message. After defining one or more profiles, the user selects one of the profiles as the active profile (block 404). The user can change the active profile at any time via a desktop computer system or a mobile device. The active profile is used by the email server to determine which email messages are communicated to the user's mobile device. Since the filtering of email messages is performed by the email server, only the messages that satisfy the filter criteria are sent to the mobile device. A combination of logical OR and logical AND operations are applied to the three attributes. For example: SEND IF (Urgency=Urgent) OR ((From=Bob Jones) AND (Date=W/In 2 Days)).)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zlatnik and Urbano with Day to include comprising receiving, by the computer apparatus, data about one or more conditions from one or more condition providers, as taught by Day, in paragraph [0005], to allow a user of a mobile device to control the volume and type of data that is communicated to the mobile device.

Claim 17. Combination of Zlatnik, Day, and Urbano teaches The computer implemented method of claim 16 – refer to the indicated claim for reference(s).

Day further teaches:
comprising receiving, by the computer apparatus, one or more triggers as a condition from one or more of the condition providers. – in paragraphs [0041], [0044], [0048], [0056] (FIG. 4 illustrates a flow diagram of a procedure 400 for defining and applying email filter criteria. Initially, a user defines one or more profiles. Each profile has an associated set of filter criteria (block 402). Example filter criteria includes specific values for email message urgency, the sender of the email message, the size of the email message, and the date associated with the email message. After defining one or more profiles, the user selects one of the profiles as the active profile (block 404). The user can change the active profile at any time via a desktop computer system or a mobile device. The active profile is used by the email server to determine which email messages are communicated to the user's mobile device. Since the filtering of email messages is performed by the email server, only the messages that satisfy the filter criteria are sent to the mobile device. A combination of logical OR and logical AND operations are applied to the three attributes. For example: SEND IF (Urgency=Urgent) OR ((From=Bob Jones) AND (Date=W/In 2 Days)).)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zlatnik and Urbano with Day to include comprising receiving, by the computer apparatus, one or more triggers as a condition from one or more of the condition providers, as taught by Day, in paragraph [0005], to allow a user of a mobile device to control the volume and type of data that is communicated to the mobile device.

Claim 18. Combination of Zlatnik, Day, and Urbano teaches The computer implemented method of claim 16 – refer to the indicated claim for reference(s).

Day further teaches:
wherein one or more of the condition providers is configured to define a set of users of the one or more computer implemented games, at least one condition of at least one of the plurality of groups of required conditions defining at least a part of the set of users as a condition. – in paragraphs [0041], [0044], [0048], [0056] (FIG. 4 illustrates a flow diagram of a procedure 400 for defining and applying email filter criteria. Initially, a user defines one or more profiles. Each profile has an associated set of filter criteria (block 402). Example filter criteria includes specific values for email message urgency, the sender of the email message, the size of the email message, and the date associated with the email message. After defining one or more profiles, the user selects one of the profiles as the active profile (block 404). The user can change the active profile at any time via a desktop computer system or a mobile device. The active profile is used by the email server to determine which email messages are communicated to the user's mobile device. Since the filtering of email messages is performed by the email server, only the messages that satisfy the filter criteria are sent to the mobile device. A combination of logical OR and logical AND operations are applied to the three attributes. For example: SEND IF (Urgency=Urgent) OR ((From=Bob Jones) AND (Date=W/In 2 Days)).)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zlatnik and Urbano twith Day to include wherein one or more of the condition providers is configured to define a set of users of the one or more computer implemented games, at least one condition of at least one of the plurality of groups of required conditions defining at least a part of the set of users as a condition, as taught by Day, in paragraph [0005], to allow a user of a mobile device to control the volume and type of data that is communicated to the mobile device.

Claim(s) 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zlatnik et al. (Pub. No.: US 2018/0139163, hereinafter, “Zlatnik”) in view of Day, Jia-Der (Pub. No.: US 2003/0224760, hereinafter, “Day”), and further in view of Urbano, Francisco (Pub. No.: US 2016/0175706, hereinafter, “Urbano”) and Sherman et al. (Pub. No.: US 2008/0195457, hereinafter, “Sherman”).
Claim 2. Combination of Zlatnik, Day, and Urbano teaches The computer implemented method of claim 1 – refer to the indicated claim for reference(s).

Combination of Zlatnik, Day, and Urbano does not explicitly teach:
comprising receiving, by the computer apparatus, data about one or more further conditions associated with the one or more computer implemented games, and determining by the at least one processor of the computer apparatus, that the respective further condition causes one or more sets of required conditions to be satisfied for a respective user.
However, Sherman teaches:
comprising receiving, by the computer apparatus, data about one or more further conditions associated with the one or more computer implemented games, and determining by the at least one processor of the computer apparatus, that the respective further condition causes one or more sets of required conditions to be satisfied for a respective user. – in paragraph [0035] (The matching engine 116 retrieves the subscriber-defined criteria 220 and further filters the targeted advertisements according to the criteria. The resulting targeted advertisements are then transmitted by the matching engine 116 to the subscriber device 108 according to the preferred method as established in the subscriber profile 122.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zlatnik, Day, and Urbano with Sherman to include comprising receiving, by the computer apparatus, data about one or more further conditions associated with the one or more computer implemented games, and determining by the at least one processor of the computer apparatus, that the respective further condition causes one or more sets of required conditions to be satisfied for a respective user, as taught by Sherman, in paragraph [0004], to disseminate information to these consumers based not only on traditional targeting parameters, but also on dynamic parameters that may influence a consumer's desire to purchase a product or service at any particular time.

Claim 6. Combination of Zlatnik, Day, Urbano, and Sherman teaches The computer implemented method of claim 5 – refer to the indicated claim for reference(s).

Sherman further teaches:
comprising receiving, by the computer apparatus data about a subsequent condition associated with the first user and determining, by at least one processor of the computer apparatus, that one or more of the plurality of sets of required conditions are respectively satisfied by the subsequent condition and at least one stored condition for the first user, at least one stored condition being the stored first condition. – in paragraph [0035] (The matching engine 116 retrieves the subscriber-defined criteria 220 and further filters the targeted advertisements according to the criteria. The resulting targeted advertisements are then transmitted by the matching engine 116 to the subscriber device 108 according to the preferred method as established in the subscriber profile 122.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zlatnik, Day, and Urbano with Sherman to include comprising receiving, by the computer apparatus data about a subsequent condition associated with the first user and determining, by at least one processor of the computer apparatus, that one or more of the plurality of sets of required conditions are respectively satisfied by the subsequent condition and at least one stored condition for the first user, at least one stored condition being the stored first condition, as taught by Sherman, in paragraph [0004], to disseminate information to these consumers based not only on traditional targeting parameters, but also on dynamic parameters that may influence a consumer's desire to purchase a product or service at any particular time.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zlatnik et al. (Pub. No.: US 2018/0139163, hereinafter, “Zlatnik”) in view of Day, Jia-Der (Pub. No.: US 2003/0224760, hereinafter, “Day”), and further in view of Urbano, Francisco (Pub. No.: US 2016/0175706, hereinafter, “Urbano”) and Raviv et al. (Pub. No.: US 2020/0358732, hereinafter, “Raviv”).
Claim 8. Combination of Zlatnik, Day, and Urbano teaches The computer implemented method of claim 1 – refer to the indicated claim for reference(s).

Combination of Zlatnik, Day, and Urbano does not explicitly teach:
comprising storing, in the at least one memory, expiry information for at least one stored condition.
However, Raviv teaches:
comprising storing, in the at least one memory, expiry information for at least one stored condition. – in paragraph [0100] (An electronic message filter's expiration (or time frame) can be specified using a creation time (e.g., a date with or without a time of day) and expiration information (e.g., a duration). By way of a non-limiting example, expiration information might be expressed as a number of hours, days, weeks, months, years, etc., a season, etc.). By way of a further non-limiting example, the expiration information can specify a specific expiration hour, date, etc.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zlatnik, Day, and Urbano with Raviv to include comprising storing, in the at least one memory, expiry information for at least one stored condition, as taught by Raviv, in paragraph [0004], to automatically filter electronic messages personalized for each user.

Claim 9. Combination of Zlatnik, Day, Urbano, and Raviv teaches The computer implemented method of claim 8 – refer to the indicated claim for reference(s).

Raviv further teaches:
wherein the expiry information indicates one or more of a length of time for which the respective stored condition is valid and a number of times the condition can be used to satisfy one or more sets of conditions. – in paragraph [0100] (An electronic message filter's expiration (or time frame) can be specified using a creation time (e.g., a date with or without a time of day) and expiration information (e.g., a duration). By way of a non-limiting example, expiration information might be expressed as a number of hours, days, weeks, months, years, etc., a season, etc.). By way of a further non-limiting example, the expiration information can specify a specific expiration hour, date, etc.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zlatnik, Day, and Urbano with Raviv to include wherein the expiry information indicates one or more of a length of time for which the respective stored condition is valid and a number of times the condition can be used to satisfy one or more sets of conditions, as taught by Raviv, in paragraph [0004], to automatically filter electronic messages personalized for each user.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD RAZA whose telephone number is (571)272-7734.  The examiner can normally be reached on Monday-Friday, 7:00 A.M.-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD RAZA/Primary Examiner, Art Unit 2449